2014 WI 119

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2014AP1443-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Michael J. Briggs, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Michael J. Briggs,
                                  Respondent.



                            DISCIPLINARY PROCEEDINGS AGAINST BRIGGS

OPINION FILED:          October 28, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                  2014 WI 119
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.       2014AP1443-D


STATE OF WISCONSIN                       :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Michael J. Briggs, Attorney at Law:

Office of Lawyer Regulation,                                    FILED
              Complainant,
                                                           OCT 28, 2014
      v.
                                                              Diane M. Fremgen
                                                           Clerk of Supreme Court
Michael J. Briggs,

              Respondent.




      ATTORNEY      disciplinary   proceeding.     Attorney's          license

suspended.

      ¶1      PER CURIAM.    We review the stipulation filed by the

Office of Lawyer Regulation (OLR) and Attorney Michael J. Briggs

pursuant to Supreme Court Rule (SCR) 22.12.1           On June 24, 2014,


      1
          SCR 22.12 provides, in relevant part:

            (1) The director may file with the complaint a
      stipulation of the director and the respondent to the
      facts, conclusions of law regarding misconduct, and
      discipline to be imposed.      The supreme court may
      consider the complaint and stipulation without the
      appointment of a referee, in which case the supreme
      court    may  approve  the  stipulation,  reject   the
                                                      (continued)
                                                                      No.    2014AP1443-D



the OLR filed a complaint in this court alleging 12 counts of

misconduct against Attorney Briggs.                     Attorney Briggs did not

file an answer, but instead he and the OLR filed a stipulation

in which Attorney Briggs admitted the facts and misconduct as

alleged    in   the       OLR's   complaint       and   agreed   to    the    level   of

discipline sought by the OLR:                a 90-day suspension of Attorney

Briggs's license to practice law in this state.

      ¶2    We approve the stipulation and adopt the stipulated

facts and conclusions regarding Attorney Briggs's 12 counts of

misconduct as alleged in the OLR's complaint.                    We determine that

the   seriousness          of     Attorney       Briggs's   misconduct         warrants

suspension of his license to practice law in this state for a

period of 90 days.          We do not impose restitution, as the OLR did

not make any such request.                  Finally, because Attorney Briggs

entered    into       a    comprehensive         stipulation     under       SCR 22.12,

thereby obviating the need for the appointment of a referee and

a full disciplinary proceeding, we do not impose costs in this

matter.
      ¶3    Attorney        Briggs    was        admitted   to   practice       law   in

Wisconsin in 1975 and practices in Oregon, Wisconsin.                        He has no

prior disciplinary history.



      stipulation, or direct the parties to                             consider
      specific modifications to the stipulation.

           (2) If the supreme court approves a stipulation,
      it shall adopt the stipulated facts and conclusions of
      law and impose the stipulated discipline.


                                             2
                                                                          No.     2014AP1443-D



    ¶4      As noted above, Attorney Briggs admits to the facts

and misconduct as alleged in the OLR complaint.                           Summarized, the

allegations are these:

      REPRESENTATION OF J.N. AND R.N. (COUNTS 1 THROUGH 5)

    ¶5      The    OLR    complaint       alleged,           and   Attorney      Briggs    now

stipulates, that in approximately January 2011, J.N. and R.N.

hired Attorney Briggs to represent them as plaintiffs in a land

contract dispute in which J.N. and R.N. were the land contract

grantors.     Attorney Briggs filed a motion for default judgment,

which the circuit court granted.

    ¶6      J.N. and R.N. believed that Attorney Briggs would take

all actions necessary to garnish the defendants' wages as well

as to prepare and file the necessary documents to restore the

clear title of the property to J.N. and R.N.

    ¶7      Attorney Briggs failed to do so.                             Specifically, he

failed to file the default judgment or any other document in the

appropriate       real    estate    records             to   clarify     that     title    had

reverted     to    J.N.    and     R.N.            He    failed     to    determine       what
procedures    would       be   needed     to       enforce     Wisconsin        garnishments

against the defendants, both of whom had moved out of state and

were employed outside of Wisconsin.                      He failed to effectuate the

garnishments.

    ¶8      J.N.    and    R.N.    repeatedly            tried     to    contact    Attorney

Briggs by telephone and email to inquire about the status of the

garnishments and related legal matters, as well as to inquire

about billing issues.              Attorney Briggs did not return their
calls or emails.
                                               3
                                                              No.     2014AP1443-D



    ¶9      J.N. and R.N. filed a grievance with the OLR.                      By

letter dated April 18, 2012, the OLR notified Attorney Briggs of

its investigation of J.N.'s and R.N.'s grievance and requested

certain documents from Attorney Briggs.              Attorney Briggs did not

respond.

    ¶10     The OLR sent Attorney Briggs a second investigative

letter    requesting       Attorney   Briggs's    response    to    J.N.'s    and

R.N.'s grievance.          Attorney Briggs's wife signed the certified

mail receipt for this investigative letter.               Attorney Briggs did

not respond.

    ¶11     The OLR sent Attorney Briggs a third request for his

response,    which       was   personally   served   on   Briggs.       Attorney

Briggs still did not respond.

    ¶12     On motion from the OLR, this court issued an order

requiring Attorney Briggs to show cause why his Wisconsin law

license should not be suspended for his failure to cooperate in

the OLR's investigation of the J.N. and R.N. matter.                    Attorney

Briggs     filed     a    response    promising      to   cooperate     in    the
investigation, but he failed to do so.                On February 12, 2013,

this court temporarily suspended Attorney Briggs for his failure

to cooperate with the OLR investigation.

    ¶13     On November 27, 2013, Attorney Briggs sent a letter to

the OLR that responded to the OLR's April 18, 2012 investigative

letter.     In his letter, Attorney Briggs provided an explanation

as to why he did not complete the garnishments requested by J.N.

and R.N.     Attorney Briggs claimed that J.N. and R.N. had not
responded to his email communication to them, and that he did
                                        4
                                                                             No.    2014AP1443-D



not proceed further with the garnishments because J.N. and R.N.

had failed to either pay his fee or to commit to reimburse him

for filing fees.             These representations were later proven false.

       ¶14   On November 27, 2013, the OLR filed a report with the

court    stating        that    Attorney     Briggs         had     provided        a   written

response     sufficient           to     allow       the     OLR       to     continue        its

investigation.           Accordingly, on December 16, 2013, this court

reinstated Attorney Briggs's license to practice law.

       ¶15   Based       on    this    admitted      course       of    conduct,        the   OLR

complaint     charged           Attorney        Briggs       with       five        counts     of

misconduct, to which he now stipulates.                       The misconduct involved

violations        of    the    following    rules:           SCR 20:1.1            (failing    to

provide competent representation); SCR 20:1.3 (failing to act

with    reasonable           diligence    and       promptness         in    representing       a

client); SCR 20:1.4(a)(3) (failing to keep a client reasonably

informed     about       the     status     of       a     matter);         SCR 20:1.4(a)(4)

(failing     to    promptly       comply    with         reasonable         requests     by   the

client for information); SCR 22.03(2) (failing to timely respond
to an OLR investigation); and SCR 22.03(6) (failing to provide

relevant information, to answer questions fully, or to furnish

documents in the course of an OLR investigation).

   POST-DISCIPLINE NON-COMPLIANCE ISSUES (COUNTS 6 THROUGH 8)

       ¶16   The       OLR    complaint    alleged,         and    Attorney         Briggs    now

stipulates, that a copy of this court's February 12, 2013 order

temporarily suspending his license for failing to cooperate with

the OLR investigation regarding J.N.'s and R.N.'s grievance was
mailed to the address Attorney Briggs had on file with the State
                                                5
                                                                              No.     2014AP1443-D



Bar of Wisconsin (State Bar).                           Nevertheless, Attorney Briggs

continued       to    practice         law    in       Wisconsin,      including        drafting

documents, providing legal advice, and appearing in court on

behalf of clients.

       ¶17     On July 23, 2012, a Dane County circuit court judge

sent    an    email     to      the    OLR    stating         that    Attorney      Briggs    had

appeared that morning to represent a litigant in a family law

matter; that opposing counsel stated that Attorney Briggs's law

license was suspended; and that the State Bar's website showed

that Attorney Briggs's license was suspended.                               The circuit court

judge    asked       the     OLR      what    Attorney        Briggs's       current     license

status       was,    and     the      OLR    confirmed         via    email    that     Attorney

Briggs's license was suspended.                        The circuit court judge replied

to the OLR that Attorney Briggs would not be allowed to appear

as counsel in the matter, and that Attorney Briggs would be in

contact with the OLR.

       ¶18     During      an       August    2,       2013    telephone      call     with   OLR

staff, Attorney Briggs asserted that he had "just found out"
that he was suspended.                 OLR staff reminded Attorney Briggs that

his license had been suspended since February 12, 2013, and that

he   had     been     sent      a     copy    of       the    order    of    suspension,      the

preceding motion filed by the OLR, an order to show cause issued

by this court, and reports filed by the OLR in this matter, all

prior to the suspension order.

       ¶19     By    email      dated        August      2,    2013,    the     OLR     provided

Attorney Briggs with another copy of the April 18, 2012 letter
notifying Attorney Briggs of the OLR's investigation of J.N.'s
                                                   6
                                                                            No.       2014AP1443-D



and   R.N.'s       grievance       and      requesting       certain        documents         from

Attorney Briggs.              The OLR advised Attorney Briggs to file a

written response to the letter.                    He did not do so, nor did he

advise his clients, opposing counsel, or the courts in which he

was representing clients that his license to practice law had

been suspended.

      ¶20    Until       at     least       October    3,        2013,    Attorney        Briggs

continued to practice law in Wisconsin.

      ¶21    During the OLR's investigation as to his practice of

law, Attorney Briggs made misrepresentations to the OLR as to

the extent, nature, and scope of his practice while suspended.

      ¶22    Based       on    this    admitted       course       of    conduct,       the     OLR

complaint        charged      Attorney       Briggs     with       an    additional           three

counts      of    misconduct,          to    which     he    now        stipulates.            The

misconduct         involved        violations         of     the         following        rules:

SCR 22.26(1)(c)              (failing        to       promptly           provide         written

notification        of       license     suspension         to     courts       and     opposing

counsel);        SCR 20:3.4(c)         (knowingly           disobeying       an       obligation
under the rules of a tribunal); SCR 22.26(2) (engaging in the

practice     of    law       during    license     suspension);           and     SCR 22.03(6)

(failing to provide relevant information, to answer questions

fully,      or    to     furnish       documents      in     the    course        of     an    OLR

investigation).

                 REPRESENTATION OF D.R. (COUNTS 9 THROUGH 12)

      ¶23    The       OLR    complaint      alleged,       and    Attorney        Briggs       now

stipulates, that in approximately February 2013, Attorney Briggs


                                               7
                                                                                No.       2014AP1443-D



began    representing        D.R.       in    an     eviction           action        against       two

defendants.

       ¶24    As    noted   above,       this       court,     on       February          12,     2013,

issued an order suspending Attorney Briggs's license to practice

law    in    Wisconsin      due    to    his        failure        to    cooperate           in    its

investigation of J.N.'s and R.N.'s grievance.                                    As also noted

above,       Attorney     Briggs's           license        remained       suspended              until

December 16, 2013.

       ¶25    Attorney Briggs did not notify D.R., the defendants,

or the circuit court of his suspension.

       ¶26    Between February 12 and July 23, 2013, Attorney Briggs

consulted with D.R. about the eviction action, provided D.R.

with     legal       advice,       drafted           pleadings            and         a     set      of

interrogatories,          became     counsel           of     record        for           D.R.,     and

communicated by mail and email with the defendants and with the

court as counsel for D.R.

       ¶27    Between July 23 and September 6, 2013, Attorney Briggs

continued to consult with and provide legal advice to D.R. and
to communicate with the defendants as counsel for D.R.

       ¶28    In a letter dated October 15, 2013, Attorney Briggs

told the OLR that he was notified in a letter dated July 23,

2013,    that      his   license    to       practice        law    had     been          suspended.

Attorney      Briggs      claimed       that        his      communications                with    the

defendants as counsel for D.R. occurred before that date.                                         These

statements were misrepresentations.

       ¶29    On October 23, 2013, during an in-person meeting with
OLR staff, Attorney Briggs asserted that, once he learned he was
                                                8
                                                                                   No.        2014AP1443-D



suspended on July 23, 2013, he changed his law office website to

notify clients he was suspended.                        That information was false.

       ¶30     Attorney Briggs failed to properly advise D.R. that

his license was suspended.                      D.R. became aware of the suspension

when,       after    a        hearing,      a    defendant      in     the     eviction           action

threatened to sue Attorney Briggs because he had represented

D.R. when his license was suspended.                            It was only upon D.R.'s

subsequent          inquiry            that      Attorney        Briggs            disclosed          his

suspension.

       ¶31     Based          on    this    admitted     course        of    conduct,           the   OLR

complaint charged Attorney Briggs with an additional four counts

of professional misconduct, to which he now stipulates.                                               The

misconduct          involved            violations        of     the         following            rules:

SCR 22.26(1)(a)               and     (b)     (failing     to        notify     the       client       by

certified mail of suspension and failing to advise client to

seek        legal         advice           elsewhere);         SCR 20:3.4(c)               (knowingly

disobeying          an        obligation        under    the     rules        of     a     tribunal);

SCR 22.26(1)(c)                    (failing      to      promptly            provide             written
notification             of     license       suspension        to     courts        and        opposing

counsel); SCR 22.26(2) (engaging in the practice of law during

license        suspension);                SCR 20:8.4(c)         (engaging               in      conduct

involving dishonesty, fraud, deceit, or misrepresentation); and

SCR 22.03(6) (failing to provide relevant information, to answer

questions fully, or to furnish documents in the course of an OLR

investigation).

       ¶32     As noted above, Attorney Briggs has now stipulated to
the    12    counts           of    misconduct     as    alleged        by    the        OLR     in   its
                                                   9
                                                                             No.     2014AP1443-D



complaint.        He further stipulates that a 90-day suspension of

his license to practice law in this state is an appropriate

sanction for his misconduct.

      ¶33     The stipulation properly states that Attorney Briggs

fully      understands         the    misconduct         allegations,         his     right       to

contest this matter, the ramifications of his entry into this

stipulation,        and       his    right    to     consult         with    counsel.            The

stipulation further provides that Attorney Briggs entered into

the stipulation knowingly and voluntarily.

      ¶34     The    OLR       filed     a     memorandum            in     support       of    the

stipulation.        The OLR cited several cases that it claims——and we

agree——support       its       request       for    a    90-day      suspension:           In     re

Disciplinary         Proceedings             Against       FitzGerald,             2007 WI 111,

304 Wis. 2d 592,               735 N.W.2d 913             (90-day           suspension           for

misconduct       including           practicing         law    during        suspension          and

failing     to   notify        employer,       court,         and    opposing       counsel      of

suspension);        In    re     Disciplinary           Proceedings         Against       Kelsay,

2003 WI 141, 267 Wis. 2d 17, 671 N.W.2d 8 (six-month suspension
for lawyer with disciplinary history who practiced law during

suspension);        In    re    Disciplinary            Proceedings         Against    Scanlan,

2006 WI 38, 290 Wis. 2d 30, 712 N.W.2d 877 (six-month suspension

for   21    counts       of    misconduct          including        practicing       law       while

suspended,       failing       to    provide        notice      to    clients       and    courts

concerning the suspension, failing to timely respond to an OLR

investigation, failing to provide competent representation, and

trust account violations); and In re Disciplinary Proceedings
Against      Farris,          2004 WI 125,          276 Wis. 2d 13,           688 N.W.2d 231
                                               10
                                                                   No.    2014AP1443-D



(60-day suspension for lawyer who practiced law while suspended,

made misrepresentations in his petition for reinstatement, and

willfully failed to provide information to the OLR during an

investigation).

     ¶35    The     OLR    noted       in     its   memorandum       that    several

aggravating factors were present in this case.                    Attorney Briggs

engaged in multiple misconduct offenses, intentionally failed to

comply     with     disciplinary            rules   and     orders,       and     made

misrepresentations        to     the    OLR      during   the     course     of   its

investigations.

     ¶36    On the mitigating side, Attorney Briggs was admitted

to practice law in this state in 1975 and has no disciplinary

history.

     ¶37    After our independent review of the matter, we approve

the stipulation and determine that the seriousness of Attorney

Briggs's misconduct warrants a 90-day suspension of his license

to practice law.          Attorney Briggs's admitted acts are serious

violations     of   the    Rules       of    Professional       Conduct     governing
lawyers in this state.           We deem a 90-day suspension sufficient

to   protect      the   public     from      Attorney     Briggs's       unacceptable

professional behavior, to ensure that he will not repeat it, and

to deter others from engaging in similar misconduct.

     ¶38    In light of the fact that Attorney Briggs entered into

a comprehensive stipulation, thereby obviating the need for the

appointment of a referee and for additional litigation costs, we

agree with the OLR's request that the costs of this disciplinary
proceeding not be assessed against Attorney Briggs.
                                            11
                                                 No.   2014AP1443-D



    ¶39   We do not impose restitution, as the OLR did not make

any such request.

    ¶40   IT IS ORDERED that the license of Michael J. Briggs to

practice law in Wisconsin is suspended for a period of ninety

days, effective November 28, 2014.

    ¶41   IT IS FURTHER ORDERED that Michael J. Briggs shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.




                               12
    No.   2014AP1443-D




1